Citation Nr: 0837516	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  93-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a bilateral arm disorder.  

2.  Entitlement to compensation for an upper back disorder, 
with left arm and shoulder symptoms, based on service 
connection and the provisions of 38 U.S.C.A. § 1151 (West 
2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from January 1947 to April 
1950, and from October 1950 to August 1959.

This matter comes before the Board of Veteran's Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The veteran testified before a hearing officer in August 
1992, and before a Member of the Board in December 1993, in 
Atlanta, Georgia.  Transcripts of both hearings have been 
included in the claims folder for review.  

The Board remanded this claim in February 1996 for additional 
development.  The RO returned the case to the Board in 
November 2002.  

In a letter dated in January 2003, the Board notified the 
veteran that the Member of the Board who had presided at the 
December 1993 hearing was no longer employed by the Board.  
The veteran was offered an opportunity to attend another 
Board hearing and he was informed that if he did not respond 
within 30 days the Board would assume that he did not want an 
additional hearing and would proceed accordingly.  The 
veteran did not respond.  He subsequently requested a hearing 
and one was scheduled for September 2006.  He did not report 
for the scheduled hearing, request a postponement, or explain 
any good cause for missing the hearing.  Under these 
circumstances, the veteran's hearing request must be 
considered withdrawn.  38 C.F.R. § 20.702(d) (2006).  

In May 2003, the Board remanded the case for medical records, 
VA examination, and medical opinions.  The necessary 
development was completed and the Board proceeded with its 
review.  

In August 2002, the RO adjudicated additional issues.  The 
veteran's notice of disagreement was received in August 2003.  
A statement of the case was issued in October 2005.  In his 
November 2005 substantive appeal, the veteran explained that 
he was only appealing for his upper back pain and related 
left arm and shoulder symptoms.  The Board characterized this 
claim as one of entitlement to compensation for an upper back 
disorder, with left arm and shoulder symptoms, based on 
service connection and on the provisions of 38 U.S.C.A. 
§ 1151.  Since the veteran did not file a substantive appeal 
on the other issues, they are not within the jurisdiction of 
the Board and will not be addressed in this decision.  

In March 2007, the Board denied increased ratings for 
degenerative disc disease of the lumbar spine, a compression 
fracture of the T12 vertebra, and recurrent renal calculi.  
The issues of whether new and material evidence has been 
received to reopen the veteran's claim for entitlement to 
service connection for a bilateral arm disorder and 
entitlement to compensation for an upper back disorder, with 
left arm and shoulder symptoms, based on service connection 
and the provisions of 38 U.S.C.A. § 1151, were remanded for 
procedural notice and for a medical examination and opinion.  
As the requested development has been accomplished, the Board 
now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  In April 1985, the Board denied service connection for a 
disability of the shoulders and arms.  The evidence at the 
time included service medical records and reports of post 
service medical treatment and examination.  There was no 
evidence of a chronic disability of the shoulders and arms 
during service.  There were no competent medical opinions 
linking a current disability of the shoulders and arms to 
disease or injury during service.  

2.  Since the April 1985 Board decision, VA has not received 
evidence of a chronic disability of the shoulders and arms 
during service or competent evidence linking a current 
disability of the shoulders and arms to disease or injury 
during service.  

3.  The evidence of record at the time of the April 1985 
Board decision, showed a current disability of the shoulders 
and arms.  Since the April 1985 Board decision, VA has 
received documents which are cumulative and redundant as they 
continue to show a current disability.  

4.  An upper back disorder, with left arm and shoulder 
symptoms, is not the result of disease or injury during the 
veteran's active military service.  

5.  A service-connected disease or injury is not the direct 
and proximate cause of the veteran's upper back disorder, 
with left arm and shoulder symptoms.  

6.  The veteran's upper back disorder, with left arm and 
shoulder symptoms, is not the result of VA hospital care, 
medical or surgical treatment, or examination.  

7.  The veteran's upper back disorder, with left arm and 
shoulder symptoms, is not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
nor is it the result of an event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The April 1985 Board decision is final.  Evidence 
received since the Board's 1985 decision is not new and 
material and the veteran's claim of entitlement to service 
connection for a bilateral arm disorder is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2007).

2.  An upper back disorder, with left arm and shoulder 
symptoms, was not incurred in or aggravated by active 
military service, and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2007).  

3.  The criteria for compensation for an upper back disorder, 
with left arm and shoulder symptoms, under 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Notices that fully complied with the requirements of the VCAA 
were sent to the claimant in November 2005, March 2007 and 
January 2008.  Thereafter, the appellant was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  
This cured any notice defects before the agency of original 
jurisdiction (AOJ) readjudicated the case by way of a 
supplemental statement of the case issued in June 2008.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In 
March 2006, the veteran was notified that VA would assign 
ratings and effective dates if his claims were allowed.  In 
as much as the claims are being denied, he is not prejudiced 
by the timing of this notice.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The veteran has had hearings and VA examinations.  
Medical opinions have been obtained.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Whether New and Material Evidence Has Been Received to Reopen 
the Veteran's Claim of Entitlement to Service Connection for 
a Bilateral Arm Disorder

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Private hospital records of June 1980 show that the veteran 
had a painful left elbow for over a year.  It had originally 
been intermittent and then became more progressive.  The 
diagnoses were left ulnar nerve neuritis and chronic 
tendinitis of the left elbow.  Surgery was performed at the 
private facility, with an ulnar nerve transposition at the 
left elbow and a left elbow fasciotomy.  Private clinical 
notes, dated in October 1980, reflect complaints of right 
shoulder pain, diagnosed as rotator cuff syndrome, right 
shoulder.  The left elbow was still a little sensitive.  In 
December 1980, it was noted that the veteran had been 
planting a lot of trees and his elbow developed increasing 
pain.  A February 1981 note shows the veteran had been 
getting off his tractor when he slipped, twisting his left 
shoulder and elbow quite vigorously, resulting in left 
shoulder and elbow pain.  Private notes through December 1983 
showed the left shoulder and elbow remained symptomatic.  

In February 1983, the veteran claimed benefits for various 
injuries including a shoulder separation.  An April 1983 RO 
decision noted that the veteran's retirement examination was 
negative for residuals of a shoulder separation and denied 
service connection for a shoulder separation.  

In March 1984, the veteran submitted additional information 
in support of his claims, including for shoulders and arms.  
In a May 1984 decision, the RO denied service connection for 
a condition of the shoulders and arms, noting that there was 
no evidence in the service medical records of a problem with 
the shoulders or arms.  The veteran perfected an appeal and 
had a hearing at the RO.  

The Board decided the veteran's appeal in April 1985.  The 
Board made a detailed review of the veteran's medical history 
during and after service.  The Board found that an episode of 
right shoulder strain in January 1959 and other shoulder and 
arm symptoms expressed by the veteran in service were acute 
and transitory and resolved without residual disability.  The 
Board also found that no arm or shoulder pathology was 
evident at the time of the physical examinations conducted by 
VA in January 1960 and at a service medical facility in May 
1961.  Further, the Board found that tendinitis of the right 
shoulder and elbow was initially manifested in or about 1969 
and 1977, respectively.  Tendinitis of the left shoulder and 
elbow was found to have had its onset in 1975.  The Board 
concluded that a shoulder or arm disability was not incurred 
in or aggravated by service.  

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2007).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim will be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108 
(West 2002).  

In February 1992, the veteran again asserted claims for his 
arms and shoulders.  For claims to reopen, filed before 
August 29, 2001, new and material evidence means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  

In May 1992, the RO denied the veteran's claims.  A July 1992 
RO Hearing Officer's decision and the June 1993 statement of 
the case characterized the issue as whether new and material 
evidence had been submitted to warrant reconsideration of 
service connection for a cervical spine condition and a 
bilateral arm condition.  The cervical spine claim was 
subsequently withdrawn.  In a February 1996 remand, the Board 
recognized the issue as whether new and material evidence has 
been submitted to reopen the veteran's claim for entitlement 
to service connection for a bilateral arm disorder.  That 
issue has remained and has not been withdrawn.  

As the veteran was informed in November 2005, the bilateral 
arm claim was previously denied by the RO in May 1984 and 
confirmed by the Board in April 1985, because there was no 
medical evidence showing treatment for any chronic bilateral 
arm disorder in service nor was there any medical evidence 
linking the current bilateral arm disorder to service.  
Therefore, to reopen the claim, there must be new evidence 
relating to these aspects of the facts.  No such evidence has 
been received.  There is still no competent evidence of a 
chronic bilateral arm disease or injury in service.  There is 
still no competent medical evidence linking the current 
disability to service.  

Many medical records have been received since the Board's 
1985 decision.  This information merely reflects the 
continued existence and progress of the bilateral upper 
extremity symptoms.  Since the existence of the bilateral 
upper extremity disability was established at the time of the 
1985 Board decision, this information is cumulative and 
redundant.  There is nothing in the information received 
since the 1985 Board decision that is new and material 
evidence of either a chronic bilateral arm disease or injury 
in service or a link between disease or injury in service and 
a current disability.  

Pursuant to its duty to assist, VA had the veteran examined 
in July 2007.  After examining the claims file, as well as 
the veteran, the physician wrote that the veteran had a 
confirmed left ulnar neuropathy and, apparently, the origin 
of it dated to a twisting injury in the 1940's.  Since the 
veteran joined the service in 1947, if the twisting injury 
occurred after that date it could potentially be service-
connected.  This opinion is apparently based on the summary 
of VA hospitalization in January and February 1986.  In that 
summary, the veteran was identified as a 56 year old male 
with a history of a twisting injury to his elbow in the 
1940's.  He reportedly was treated with an immobilizer and 
did quite well at the time.  It is clear that this history 
was based on the claim of the veteran in 1986 and not on 
actual medical records or other evidence from the 1940's.  
Because the 2007 opinion is based on the veteran's claim as 
stated to VA doctors 1986, and that claim was previously 
considered and rejected by the Board in 1985, it is not 
really new and material.  Neither the 1986 hospital summary, 
nor any aspect of the July 2007 opinion, nor any thing else 
added to the record since the Board's decision in 1985, 
provides new and material evidence to reopen the claim.  
Consequently, the petition to reopen a claim of service 
connection for a bilateral arm disability must be denied.  

Service Connection for an Upper Back Disorder, with Left Arm 
and Shoulder Symptoms

An April 1960 RO decision granted service connection for 
limitation of lumbar spine motion with sciatic syndrome, 
left, rated as 20 percent disabling, and for a compression 
fracture of vertebra T12, rated as non compensable.  Service 
connection was denied for an old chip fracture of vertebra 
T5.  The April 1983 RO decision diagnosed the service-
connected lumbar disability as degenerative disc disease, L4-
5, with peripheral sciatic neuropathy left leg with sciatic 
syndrome and rated the disability at 40 percent.  The rating 
for the compression fracture of T12 was increased to 10 
percent and the old chip fracture of T5 was continued as 
non-service-connected.  

In the Board's March 2007 remand, it was noted that the 
veteran emphasized that a January 1959 service medical record 
showed an injury in service with, not only a fracture of 
vertebra T12, but left upper extremity symptoms and 
neurologic deficits in an approximate 3 inch band through the 
dermatomes of C1, down the posterior neck, on the left side.  
Whether those findings in service were linked to the current 
disability presented a medical question requiring a medical 
opinion.  The medical opinion was obtained in September 2007.  
The veteran was examined and the claims file was reviewed.  
The examiner expressed the opinion that the current cervical 
spine disorder was not related to service because there was 
no evidence of any problem with the neck at that time and the 
onset of the symptoms dated from the 1970's or 1980's.  

In December 2001, the veteran's representative claimed 
secondary service connection.  The claim did not explain any 
basis for the claim, or identify any supporting medical 
evidence, or identify any health care provider who could 
support a connection.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection requires evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  An appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2004); see also Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

In August 2002, the RO considered the issue of entitlement to 
service connection for chronic bilateral arm and right leg, 
including right knee arthritis, disorder as secondary to 
service-connected disability of degenerative disc disease of 
the lumbar spine with peripheral sciatic neuropathy of the 
left lower extremity; and denied the claim.  The RO explained 
that the evidence of record failed to establish any 
relationship between the service-connected back disability 
and the veteran's arm disorders.  The Board has reviewed the 
entire record, including the evidence developed since August 
2002, and we find that there is simply no competent medical 
evidence to connect the veteran's upper back and upper 
extremity disorders to his service-connected low back 
disabilities.  In the absence of any competent medical 
records or reasoning connecting the service-connected low 
back to the upper back and upper extremity disorders, there 
is really nothing that indicates that the claimed disability 
would be related to service.  Thus, further development is 
not warranted and the claim for secondary service connection 
must be denied.  38 U.S.C.A. § 5103A(d)(2) (West 2002).  

Compensation for an Upper Back Disorder, with Left Arm and 
Shoulder Symptoms, Based on the Provisions of 38 U.S.C.A. 
§ 1151 (West 2002)

In September 2005, the veteran submitted a letter in which he 
summarized his VA treatment and concluded that because his 
arm and back were worse since the surgery they should be 
service-connected.  VA surgery is not a basis for service 
connection.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, 
compensation can be paid as though the resultant disability 
were service-connected if the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  
Consequently, in the October 2005 statement of the case, the 
RO construed a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a disability of the cervical spine.  
In his November 2005 substantive appeal, the veteran stated 
that he was only appealing his upper back pain and related 
left arm and shoulder.  He summarized his left upper 
extremity surgeries and treatment.  Therefore, the Board 
construed the claim as being for compensation for the upper 
back, left arm and shoulder under section 1151.  

The claim based on VA treatment was received after October 1, 
1997 when the new provisions of 38 U.S.C.A. 1151 became 
effective.  See Section 422(a) of PL 104-204.  The law 
provided in pertinent part that:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-
(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or
(B) an event not reasonably foreseeable.    
See also 38 C.F.R. § 3.358 (2007).  

As noted above, in April 1985, the Board determined that the 
current left and right upper extremity problems began with 
lifting injuries many years after service.  These were severe 
enough to require surgery at a private hospital before the 
veteran sought VA treatment.  The record shows that the 
veteran was treated by VA for his upper extremity problems on 
many occasions.  These included out patient treatment.  They 
also include hospitalization for: exploration of the left 
ulnar nerve in February 1986; exploration of the left ulnar 
nerve with transposition in May 1986; left ulnar nerve 
exploration and neurolysis in September 1986; left T3, T4 
costotransversectomy and left upper thoracic sympathectomy in 
January 1987; a left T1 percutaneous sympathetic block in 
April 1987; C5 through T1 decompressive laminectomies with 
intradural exploration and left C7 through T2 dorsal root 
entry zone radiofrequency lesions in June 1987; and left 
ulnar nerve neurolysis in July 1993.  

The veteran asserts that his upper extremity symptoms were 
worse after treatment.  However, that is not the standard for 
VA compensation benefits under section 1151, or any other 
provisions of the law.  In this case, the veteran injured his 
upper extremities many years after service and, as he freely 
admitted in his October 1992 letter, the doctors at VA and 
private hospitals stated that there was nothing more they 
could do.  

Compensation under section 1151 can only be paid when (first) 
VA treatment results in additional disability, and (second) 
there was some sort carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA; or there was some event that was not reasonably 
foreseeable.  These are all medical questions requiring 
evidence from trained medical professionals.  In this case, 
there is no competent medical opinion that VA treatment 
resulted in additional disability.  There is no competent 
medical opinion that there was some sort carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  There is no 
competent medical opinion that there was some event that was 
not reasonably foreseeable.  

Pursuant to the remand of the Board, a physician reviewed the 
veteran's records and examined him.  The doctor expressed the 
opinion that the veteran's disability was not due to the 
efforts of the VA, since the condition existed prior to him 
coming to the VA system.  The doctor also expressed the 
opinion that the condition of the left upper extremity and 
cervical spine was not due to carelessness, negligence, lack 
of proper skill, error in judgment, of other fault on the 
part of VA.  As this is the only medical opinion that 
addresses these questions, it forms a preponderance of 
evidence.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Since new and material evidence has not been received, the 
veteran's petition to reopen a claim of entitlement to 
service connection for a bilateral arm disorder is denied.  

Compensation for an upper back disorder, with left arm and 
shoulder symptoms, based on service connection or the 
provisions of 38 U.S.C.A. § 1151 is denied.  

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


